                Case 20-10553-CSS             Doc 1123        Filed 12/16/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                 )    Chapter 7
                                                       )
ART VAN FURNITURE, LLC, et al.,1                       )    Case No. 20-10553 (CSS)
                                                       )
                                                       )    Jointly Administered
                     Debtors.                          )    Re: Docket No. 1099



                ORDER GRANTING SECOND INTERIM PPLICATION
                  FOR COMPENSATION AND REIMBURSEMENT
             OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                 AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
           THE PERIOD FROM JULY 1, 2020 THROUGH SEPTEMBER 30, 2020

                 Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned cases, filed a Second Interim Application for Allowance of

Compensation and Reimbursement of Expenses for July 1, 2020 through September 30, 2020

(the “Second Interim Application”).2 The Court has reviewed the Second Interim Application

and finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; (b) notice of the Second Interim Application, and any hearing on the Second Interim

Application, was adequate under the circumstances; (c) all persons with standing have been

afforded the opportunity to be heard on the Second Interim Application; and (d) the Office of the

United States Trustee having provided informal comments. Accordingly, it is hereby



1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
   Capitalized terms not otherwise defined herein shall have their meaning as set forth in the Second Interim
Application.


DOCS_DE:231256.4 05233/003
                Case 20-10553-CSS        Doc 1123     Filed 12/16/20     Page 2 of 2




                 ORDERED that the Second Interim Application is GRANTED, on an interim

basis. Fees in the amount of $688,075.50, and costs in the amount of $18,522.77, are allowed on

an interim basis. The Chapter 7 Trustee in the above cases shall pay to PSZ&J, from any

available assets of the Debtors’ estates in accordance with the Final Cash Collateral Order, the

sum of the sum of $688,075.50 as compensation and $18,522.77 as reimbursement of expenses,

for a total of $706,598.27 for services rendered and disbursements incurred by PSZ&J for the

period July 1, 2020 through September 30, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




         Dated: December 16th, 2020                   CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:231256.4 05233/003                        2
